F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           SEP 2 1999
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 DERRAL SCHRODER, A Free People
 for the Freely Associated Compact
 States of our Constitutional Union.
 (Named as: De Jure Plaintiff),

               Plaintiff - Appellant,

          v.                                            No. 99-1170
                                                    (D. Ct. No. 98-N-61)
 PHILLIP BIENVENU, A Registered                          (D. Colo.)
 Voting member of the Corporate
 Federal Government, claiming a Title
 of Nobility, Esquire #10421 A
 Commissioned Officer, of Admiralty
 Courts, a Former District Attorney of
 the New Deal Corporate State of
 Colorado. A Socialist Communist
 Democracy.; STATE OF
 COLORADO, A New Deal Corporate
 subdivision of the U.S.; John and Jane
 Does 1 Through Unlimited (Named as:
 De Facto Defendants),

               Defendants - Appellees.


                            ORDER AND JUDGMENT          *




Before TACHA, McKAY, and MURPHY , Circuit Judges.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal.   See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

       Plaintiff Schroder filed this appeal arguing that the district court erred in

accepting the magistrate judge’s recommendation to dismiss his complaint. After

reviewing the record, we find that the magistrate judge extended every benefit to

Schroder with its lenient interpretation of his pro se complaint. The magistrate

judge thoroughly considered plaintiff’s arguments and found that even accepting

his allegations as true, Schroder had failed to state a claim on which relief could

be granted. We AFFIRM the district court’s order to dismiss plaintiff’s case and

award defendants their attorney fees and costs for substantially the same reasons

stated in the magistrate judge’s recommendation. We GRANT Schroder’s motion

for leave to proceed in forma pauperis.

                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Circuit Judge




                                            -2-